DETAILED ACTION
This office action is responsive to communications filed on April 6, 2022.  Claims 21, 23, 28, 30, 33, 34, 35 and 37 have been amended.  Claims 22, 25, 27, 36, 39 have been canceled.  New claim 41 has been added.  Claims 21, 23, 24, 26, 28-35, 37, 38, 40 and 41 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 6, 2022 has been entered.

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 recites the redundant language “wherein the one or more measurement gap parameters are usable by the terminal device to measure a reference signal, wherein one or more measurement gap parameters for the terminal device, wherein the one or more measurement gap parameters are usable by the terminal device to measure a reference signal.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siomina et al. (US 2020/0178129).

Regarding Claim 21, Siomina teaches a method, comprising:
determining, by a network device, that a first condition is satisfied and configuring, by the network device, in response to determining that the first condition is satisfied, one or more measurement gap parameters for a terminal device, wherein the one or more measurement gap parameters are usable by the terminal device to measure a reference signal, wherein the one or more measurement gap parameters comprise a first measurement gap parameter and a second measurement gap parameter, wherein the first measurement gap parameter is usable by the terminal device to measure a synchronization signal, and wherein the second measurement gap parameter is usable by the terminal device to measure a channel state information-reference signal (“in yet another embodiment, based on the determined frequency resources for intra-frequency operation, the UE and/or network node performs one or any combination of the following operations (1) to (7)” – See [0173]; “(7) Adapting the measurement procedure for performing measurement on the neighbor cell/beam based on whether the determined neighbor cell/beam is an intra-frequency or inter-frequency in the previous steps. Examples of adaptation of the measurement procedure are … using a second measurement procedure (P2) for performing measurement on the neighbor cell if the neighbor cell is an inter-frequency cell” – See [0180]; “Examples of P2 include … performing the measurement in measurement gaps, for example, configuring UE measurement gaps for inter-frequency operation or for the operation which is not intra-frequency is based on determining that the operation is not intra-frequency since it involved resources which is not comprised in intra-frequency RMR” – See [0182]; “Regarding Scenario D, the current cell and the target cell have different carrier frequencies, and the bandwidth of the target cell is smaller than the bandwidth of the current cell and the bandwidth of the target cell is within the bandwidth of the current cell. Scenario D is an inter-frequency scenario and the measurement is gap-assisted” – See [0023]; “the measurement resources may comprise SS block or CSI-RS” – See [0205]; See also Fig. 3 and [0024]-[0026]; When a first condition is satisfied, the network node configures a measurement gap for the UE, wherein the measurement gap is used by the UE to measure a reference signal, such as a CSI-RS.  Note that the step of configuring “one or more measurement gap parameters” is interpreted to be in alternative form, wherein one measurement gap parameter (e.g., second measurement gap parameter) or more measurement gap parameter (e.g., first measurement gap parameter) is configured.  That is, when one or more parameters are configured, the alternative form includes the scenario in which only one of the parameters (e.g., second measurement gap parameter) is configured.  Thus, when Siomina configures a measurement gap used for CSI-RS measurement, it is considered that the second measurement gap parameter is configured), and wherein the first condition comprises:
a frequency band of the reference signal is outside of a range of an operating band of a serving cell of the terminal device (“Regarding Scenario F, the current cell and the target cell have different carrier frequencies and non-overlapping bandwidth. Scenario F is an inter-frequency scenario and the measurement is gap-assisted” – See [0025]; See also Fig. 3; The frequency band of the target cell is outside the band of the current (serving) cell);
a center frequency of the reference signal is different from a center frequency of the serving cell of the terminal device (“Regarding Scenario D, the current cell and the target cell have different carrier frequencies, and the bandwidth of the target cell is smaller than the bandwidth of the current cell and the bandwidth of the target cell is within the bandwidth of the current cell. Scenario D is an inter-frequency scenario and the measurement is gap-assisted” – See [0023]; “Regarding Scenario E, the current cell and the target cell have different carrier frequencies, and the bandwidth of the target cell is larger than the bandwidth of the current cell and the bandwidth of the current cell is within the bandwidth of the target cell. Scenario E is an inter-frequency scenario and the measurement is gap-assisted” – See [0024]; See also Fig. 3; Scenarios D and E show where is measurement gap is required when the center frequency of the target cell is different from the center frequency for the current (serving) cell); or
a bandwidth of the reference signal is different from bandwidths of all the synchronization signals of the serving cell of the terminal device (“Regarding Scenario D, the current cell and the target cell have different carrier frequencies, and the bandwidth of the target cell is smaller than the bandwidth of the current cell and the bandwidth of the target cell is within the bandwidth of the current cell. Scenario D is an inter-frequency scenario and the measurement is gap-assisted” – See [0023]; “Regarding Scenario E, the current cell and the target cell have different carrier frequencies, and the bandwidth of the target cell is larger than the bandwidth of the current cell and the bandwidth of the current cell is within the bandwidth of the target cell. Scenario E is an inter-frequency scenario and the measurement is gap-assisted” – See [0024]; See also Fig. 3; Scenarios D and E show where is measurement gap is required when the bandwidth of the target cell is different from the bandwidth for the current (serving) cell).

Claim 35 is rejected based on reasoning similar to Claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26, 37, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 2020/0178129) in view of Harada et al. (US 2017/0339714).

Regarding Claim 23, Siomina teaches the method of Claim 21.  Siomina does not explicitly teach that the first measurement gap parameter comprises a period of a first measurement gap and an offset of the first measurement gap, and the period of a first measurement gap and the offset of a first measurement gap are usable to determine time information of a first measurement gap; and the second measurement gap parameter comprises a period of a second measurement gap and an offset of a second measurement gap, and the period of a second measurement gap and the offset of a second measurement gap are usable to determine time information of a second measurement gap.
However, Harada teaches that the first measurement gap parameter comprises a period of a first measurement gap and an offset of the first measurement gap, and the period of a first measurement gap and the offset of a first measurement gap are usable to determine time information of a first measurement gap; and the second measurement gap parameter comprises a period of a second measurement gap and an offset of a second measurement gap, and the period of a second measurement gap and the offset of a second measurement gap are usable to determine time information of a second measurement gap (“is repeated in a predetermined period of repetitions (hereinafter referred to as "MGRP" (Measurement gap Repetition Period))” – See [0079]; “gap offset (hereinafter referred to as "GO" (Gap Offset)) is reported to a UE through higher layer signaling (RRC signaling). Here, GO refers to the starting offset from the top of a radio frame to the beginning of a measurement gap (starting offset), and show the measurement gap starting timing” – See [0081]; “For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs” – See [0085]; A plurality of measurement gaps (e.g., first and second measurement gaps) are configured wherein each measurement gap has respectively different offsets (e.g., first and second offsets) and measurement gap repetition periods (e.g., first and second periods), wherein the offsets and periods are used to determine the timing of the measurement gaps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina such that the first measurement gap parameter comprises a period of a first measurement gap and an offset of the first measurement gap, and the period of a first measurement gap and the offset of a first measurement gap are usable to determine time information of a first measurement gap; and the second measurement gap parameter comprises a period of a second measurement gap and an offset of a second measurement gap, and the period of a second measurement gap and the offset of a second measurement gap are usable to determine time information of a second measurement gap.  Motivation for doing so would be to enable the UE to make inter-frequency measurement efficiently, with minimal gap time (See Harada, [0090]).

Regarding Claim 24, Siomina in view of Harada teaches the method of Claim 23.  Harada further teaches that the period of the first measurement gap is different from the period of the second measurement gap, and the offset of the first measurement gap is the same as or different from the offset of the second measurement gap (“For example, as measurement gap configurations, radio base station eNB1 can configure a plurality of measurement gap patterns having different MGLs, MGRPs and GOs in association with different TAGs” – See [0085]; The MGRPs (periods) and GOs (offsets) for the plurality of measurement gaps are different.  Thus a first MGRP for the first measurement gap is different from the second MGRP for a second measurement gap and a first GO for the first measurement gap is different from a second GO for the second measurement gap).

Regarding Claim 26, Siomina teaches the method of Claim 21.  Siomina does not explicitly teach after configuring, by the network device, the one or more measurement gap parameters for a terminal device, the method further comprises: sending, by the network device, the one or more measurement gap parameters to the terminal device.
However, Harada teaches sending, by the network device, the one or more measurement gap parameters to the terminal device (“The UE receives a report of the measurement gap configuration, which includes these measurement gap patterns and GO, via, for example, higher layer signaling. Then, the UE makes inter-frequency measurement in accordance with the measurement gap patterns and GO included in measurement gap configuration” – See [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Siomina to include sending, by the network device, the one or more measurement gap parameters to the terminal device after configuring, by the network device, the one or more measurement gap parameters for a terminal device.  Motivation for doing so would be to enable the UE to perform the corresponding inter-frequency measurements in accordance with the measurement gap pattern.

Claim 37 is rejected based on reasoning similar to Claim 23.
Claim 38 is rejected based on reasoning similar to Claim 24.
Claim 40 is rejected based on reasoning similar to Claim 26.

Response to Arguments
On pages 10-12 of the remarks, Applicant argues in substance that Chen and Yoon do not teach “configuring…in response to determining that the first condition is satisfied,…one or more measurement gap parameters for a terminal device, wherein the one or more measurement gap parameters are usable by the terminal device to measure a reference signal, wherein the one or more measurement gap parameters comprise a first measurement gap parameter and a second measurement gap parameter, wherein the first measurement gap parameter is usable by the terminal device to measure a synchronization signal, and wherein the second measurement gap parameter is usable by the terminal device to measure a channel state information-reference signal,” as recited in claims 21 and 35.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon the newly-cited Siomina reference.

Allowable Subject Matter
Claims 28-34 and 41 are allowed.

Examiner Note
In order to overcome the current grounds of rejection and place independent claims 21 and 35 in condition for allowance, the Examiner recommends amending claims 21 and 35 to explicitly state that both the first measurement gap parameter and the second measurement gap parameter are configured in response to the network device determining that the first condition is satisfied, instead of their current alternative form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478